             Case 2:21-cv-00270-BJR Document 33-1 Filed 05/21/21 Page 1 of 2




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     PARLER LLC,
 8
 9                             Plaintiff,                  No. 2:21-cv-00270-BJR

10          v.                                             [PROPOSED] ORDER
                                                           GRANTING DEFENDANTS’
11 AMAZON WEB SERVICES, INC., and                          MOTION FOR LEAVE TO
   AMAZON.COM, INC.,                                       AMEND NOTICE OF REMOVAL
12

13                             Defendants.

14

15          This matter came before the Court on Defendants Amazon Web Services, Inc. and

16 Amazon.com, Inc.’s Motion for Leave to Amend Notice of Removal.                    Having considered

17 Defendants’ Motion, and any response and reply thereto, the Court ORDERS:

18          Defendants’ Motion for Leave to Amend Notice of Removal is GRANTED. Defendants

19 shall file their amended notice of removal within ten days of the date of this Order.

20

21          SO ORDERED this ___________ day of _________________________, 2021.

22

23

24                                                The Honorable Barbara J. Rothstein
25

26

27
                                                                              Davis Wright Tremaine LLP
     [PROPOSED] ORDER - 1                                                              L AW O FFICE S
                                                                                 920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                                           Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 33-1 Filed 05/21/21 Page 2 of 2




 1 Presented by:

 2 Davis Wright Tremaine LLP
   Attorneys for Defendants Amazon Web
 3 Services, Inc. and Amazon.com, Inc.

 4 By s/Ambika K. Doran
      Ambika Kumar Doran, WSBA #38237
 5    Robert E. Miller, WSBA #46507
      Caesar Kalinowski, WSBA #52650
 6    920 Fifth Avenue, Suite 3300
      Seattle, WA 98104-1610
 7    Telephone: 206-622-3150
      E-mail: AmbikaDoran@dwt.com
 8             RobertMiller@dwt.com
               CaesarKalinowski@dwt.com
 9

10      Alonzo Wickers IV (pro hac vice)
        865 S. Figueroa Street, Suite 2400
11      Los Angeles, CA 90017
        Telephone: 213-633-6800
12      E-mail: AlonzoWickers@dwt.com

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                               Davis Wright Tremaine LLP
     [PROPOSED] ORDER - 2                                               L AW O FFICE S
                                                                  920 Fifth Avenue, Suite 3300
     (2:21-cv-00270-BJR)                                            Seattle, WA 98104-1610
                                                             206.622.3150 main · 206.757.7700 fax
